DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant has submitted approximately 140 references for the examiner’s consideration in the Information Disclosure Statement filed July 30, 2021. Of these, numerous references, such as the examiner’s office actions and PCT Written Opinions in patentably distinct cases do not appear particularly pertinent to the instant claims.  It is unclear why these were cited because they do not appear to be "material to patentability" of the claimed invention (37 CFR 1.56).
MPEP 2004, particularly paragraph (13), sets forth guidelines to aid applicants in their duty of disclosure. In this section it is stated: 
"It is desirable to avoid submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant or marginally pertinent cumulative information.  If a long list is submitted, highlight those documents, which have been specifically brought to the applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc., v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 2d 1388, 178 USPQ 577 (5th Cir. 1973), cert. denied 414 U.S. 874 (1974).” 

The examiner requests that applicant provide a list of the 3-5 most pertinent references and their relevance to the presently claimed invention. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 117-121 and 124-133 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al., US 2007/0007488 A1. The reference claims priority to US Provisional Application 60/693,583, filed June 24, 2005, which provides basis for the cited disclosure. The reference discloses heat transfer compositions comprising one or more fluoroalkenes, preferably C3-C5 fluoroalkenes, as depicted in Formula I at [0014]. Suitable specific fluoroalkenes include the isomers of 1,2,3,3,3-pentafluoropropene, or 1225yez and 1225yz [0017], as well as both isomers of 1,3,3,3-tetrafluoropropene, or 1234ze, and 1,1,1,3-tetrafluoropropene, or 1234yf [0019]. See also [0021]. Compositions according to the invention may further comprise one or more fluorinated alkanes, including 1,1,1,2-tetrafluoroethane, or 134a [0052], 1,1,1,3,3,3-hexafluoropropane, or 236fa [0055], and 1,1,1,3,3-pentafluoropropane, or 245fa [0056]. Suitable lubricants are disclosed at [0068], as are hydrocarbon solubilizing agents. Regarding claims 125 and 126, see [0128]. Regarding apparatus, see [0073] and [0075]. The apparatus recited in the claims is conventional. Regarding replacement of a high-GWP composition, see [0127].  This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition, and it further discloses that they may be blended. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claim 122 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al., US 2007/0007488 A1 in view of Magid et al., US 4,755,316. The Singh reference is summarized above. Use of additives as recited in claim 122 are not disclosed. The Magid reference teaches compositions comprising tetrafluoropropene refrigerant and polyalkylene glycol lubricants (abstract). The refrigerant is preferably 134a (col. 1, lines 5-11). Additives within the scope of the invention include those of Table D at col. 10. It would have been obvious at the time that the invention was made to incorporate the additives of Magid into the compositions of Singh, because Singh discloses that performance-enhancing additives may be added, providing a non-exclusive list [0068]; Singh further discloses that 134a and polyalkylene glycol lubricant are useful in the inventions disclosed therein; and Magid teaches performance enhancing additives that are useful in heat transfer compositions containing 134a and polyalkylene glycol.
Claim 123 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al., US 2007/0007488 A1 in view of Scaringe et al., US 6,170,320. The Singh reference is summarized above. Use of dyes as recited in claim 123 are not disclosed. The Scaringe reference teaches a method of introducing an additive for leak detection in a refrigeration system: 
 “More specifically, a leak-detecting trace fluid, which is generally a fluorescence (powdered) dye material dissolved in an oil or petroleum fraction carrier, is introduced into the refrigeration system. The fluorescent dye material is carried throughout the system, and at the location of a leak, the refrigerant oil, and fluorescent dye material leak into the atmosphere. The refrigerant is subsequently vaporized, leaving an oil residue containing the fluorescent dye material. Application of a UV light to this area results in the illumination of the oil/fluorescent dye material.” (Col. 1, lines 24-32.) 
Note the specific teaching of the use of coumarins at col. 9, lines 31+. It would have been obvious at the time that the invention was made to incorporate the additives of Scaringe into the compositions of Singh, because Singh discloses that performance-enhancing additives may be added, providing a non-exclusive list [0068]; Scaringe teaches that leakage poses a problem in refrigeration systems and teaches that leakage may be detected by incorporation of UV-fluorescent dye into the system and subsequent visualization of the leaked dye. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN R HARDEE/Primary Examiner
Art Unit 1761